 



Personal Employment Agreement

 

This Personal Employment Agreement (“Agreement”) is entered into as of February
18, 2018, by and between One World Cannabis Ltd. (the “Company”) and Oron Yacoby
Zeevi (the “Employee”).

 

1.Position. The Employee will serve in the position described in Exhibit A and
shall be under the direction of the person stated in Exhibit A, or such other
person as shall be decided by the Company from time to time. The Employee
undertakes to perform his/her duties diligently, conscientiously and in
furtherance of the Company’s best interests.

 

2.Full Time Employment. The Employee is employed on a part time basis in a scope
of 40% of a full-time position. The Employee may engage in other paid or unpaid
employment, occupation or other business activities which are not in the field
of medical and pharmaceutical formulations derived from and or utilizing
cannabis and its CBD and or THC components, either natural or synthetic, and
delivery systems specifically developed for the administration of the above. For
the avoidance of doubt, this also incorporates formulations or carriers
developed in the course of the work of the company, which have medical effect,
even if such formulations or carriers do not contain the above-mentioned
cannabis components (the “Field of Business”). If the Employee has or develops
ideas or inventions, not in the Field of Business, which Employee believes may
be of interest to the Company, Employee may offer these to the Company (the
“Offer”), at Employee’s sole discretion. The company may choose to negotiate the
terms of such Offer with the Employee for a period of 6 months from the time of
the Offer. If the Company declines the Offer, it shall issue a formal release to
the Employee declaring that such Offer is the sole property of the Employee. Any
engagement in the Field of Business shall be subject to the Company’s prior
written approval which shall be in its sole discretion.

 

3.Employee’s Representations and Undertakings. The Employee represents that the
execution and delivery of this Agreement and the fulfillment of its terms: (i)
will not constitute a default under or conflict with any agreement or other
instrument to which the Employee is a party or by which the Employee is bound,
including, without limitation, any confidentiality or non-competition agreement;
and (ii) will not require the consent of any person or entity. The Employee
undertakes to inform the Company immediately after becoming aware of any matter
that may in any way raise a conflict of interest between the Employee and the
Company. The Employee shall not receive any payment, compensation or benefit
from any third party in connection, directly or indirectly, with the Employee’s
position in the Company. The Employee further acknowledges and agrees (i) to the
transfer of any information concerning the Employee and held by the Company to a
database (including a database located abroad) and to third parties in general,
as is reasonable for business purposes or in pursuit of the Company’s business
interests; (ii) to travel abroad from time to time if and as may be required
pursuant to his/her position; (iii) to adhere to any applicable law or
provision, pertaining to his/her employment; (iv) to protect the good name of
the Company and not to perform any act that may bring the Company into
disrepute; (v) to use any equipment (such as lap top) and access to systems
(such as email system) provided to the Employee by the Company for purposes
related to the Employee’s employment (and the Employee acknowledges and agrees
that such equipment and systems may be reasonably monitored by the Company for
business purposes and the Employee should not expect a right of privacy
therein).

 



 

- 2 -

 

4.Term and Termination. The Employee’s employment with the Company began, or
will begin, on the date set forth in Exhibit A (the “Start Date"). Either party
may terminate this Agreement and the employment relationship hereunder at any
time by giving the other party prior written notice of termination of such
number of days as set forth in Exhibit A (the “Notice Period”). Notwithstanding
the aforesaid, the Company is entitled to terminate this Agreement and the
employment relationship with immediate effect or at any time during the Notice
Period upon a written notice to the Employee and payment to the Employee of a
one time amount equal to the Salary the Employee would have been entitled to
receive in respect of the portion of the Notice Period which was forfeited, in
lieu of such prior notice period.

 

Notwithstanding the aforesaid, in the event of a Cause (as defined below), the
Company will be entitled to terminate this Agreement immediately and this
Agreement and the employment relationship will be deemed effectively terminated
as of the time of delivery of such notice (subject to any minimal mandatory
notice requirement under applicable law) and the Company shall have no
obligation to pay any compensation during or in lieu of the notice period. The
term “Cause” means: (i) the Employee engages in any act of dishonesty, fraud,
misrepresentation, or intentional illegal conduct; (ii) the Employee’s violation
of any law or regulation applicable to the Company’s business; (iii) any
unauthorized use or disclosure by the Employee of the Company’s confidential
information or trade secrets or any other breach of the Proprietary Information,
Assignment of Inventions and Non-Competition Agreement attached as Exhibit B
hereto; (iv) a material breach by the Employee of any agreement between the
Employee and the Company; (v) a failure by the Employee to comply with the
Company’s written policies or rules; or (vi) any circumstances which allow for
termination without severance payment under applicable law.

 

During the Notice Period, this Agreement will remain in full force and effect
and there will be no change in Employee’s position with the Company or any
obligations hereunder, unless otherwise determined by the Company in a written
notice to Employee, and the Employee will cooperate with the Company and use the
Employee’s best efforts to assist the integration into the Company’s
organization of the person or persons who will assume the Employee’s
responsibilities. Upon termination of the employment for any reason or cause
whatsoever, Employee shall immediately surrender to the Company all property,
equipment, documents and information in his/her possession or disposal, as such
may have been delivered to him/her during or due to his/her employment with the
Company, and Employee shall have no rights of lien or possession in respect
thereof.

 

5.Proprietary Information; Confidentiality and Non-Competition. The Employee
shall, simultaneously herewith, execute and deliver, and hereby agrees to be
bound by the provisions of, the Proprietary Information, Assignment of
Inventions and Non-Competition Agreement attached in Exhibit B hereto, the terms
of which will survive termination of this Agreement.

 

6.Salary. The Company will pay the Employee a gross monthly salary in the amount
set forth in Exhibit A (the “Salary”). Except as specifically set forth herein,
the Salary includes any and all payments to which Employee is entitled hereunder
and under any applicable laws, regulations or agreements. Payment of the Salary
will be made no later than the 9th day of each calendar month after the month
for which the Salary is paid, after deduction of applicable taxes and any
amounts deductible under this Agreement.

 

7.Social Benefits. The Company shall, on a monthly basis, pay to a pension
scheme for the benefit of the Employee and shall deduct from the Employee’s
Salary a respective payment towards such pension scheme (the “Pension Scheme”).
The contributions to the Pension Scheme will be as follows:

 

(i)The Company will pay an amount equal to 8 1/3% (eight percent and one third
of a percent) of the Salary as a severance pay component;

 



 

- 3 -

 

(ii)In case of a Pension Scheme of a managers insurance type (and not a pension
fund), the Company shall pay for a disability insurance in an amount of 2.5% of
the Salary or a lower amount as required to insure 75% of the Salary (the
“Disability Insurance Component”);

 

(iii)The Company will pay towards a savings component (A) an amount equal to
6.5% of the Salary in case the Pension Scheme is through a pension fund or (B)
an amount equal to 6.5% of the Salary less the Disability Insurance Component,
but in no event less than 5%, in case of a managers insurance type Pension
Scheme; and

 

(iv)The Company shall deduct from the net Salary an amount equal to 6% of the
Salary which amount shall be allocated to a savings component.

 

All payments to the Pension Scheme will be made in compliance with Section 14 of
the Severance Compensation Law, 1963 (“Section 14”), and in accordance with the
general approval of the Labor Minister dated June 9, 1998, promulgated under
said Section 14, a copy of which is attached hereby as Exhibit C, and the terms
of Section 14 and said general approval will apply to the relationship
hereunder. Therefore, the ownership of the Pension Scheme will be transferred to
the Employee following termination of employment and the Company will not be
entitled to retrieve any of the funds it transferred to the Pension Scheme,
other than in accordance with Section 14 and said general approval, and the
transfer of the Pension Scheme to the ownership of the Employee will be the full
and only compensation to be paid by the Company to the Employee in such
circumstances in respect of severance pay.

 

8.Vacation. The Employee will be entitled to that number of vacation days per
year set forth in Exhibit A. The Company will be entitled to direct the use of
the vacation days, at its discretion. Right to accumulate unused vacation days
shall be as decided by the Company from time to time and the Company shall be
entitled to change its policy in that respect without any liability to the
Employee. It is the Company’s current policy to allow the Employee to accumulate
any unused vacation days up to the number of vacation days specified in Exhibit
A and once the Employee has reached such accumulation no additional vacation
days will be accumulated, but rather be forfeited. The Employee will not be
entitled to redemption of accumulated and unused vacation days, except in the
event of termination of employment and then only in accordance with applicable
law.

 

9.Recreation Pay. The Employee will be entitled to recreation pay (Dmei Havra’a)
in accordance with applicable law.

 

10.Additional Benefits. The Employee may be entitled to additional benefits if
and only to the extent set forth in Exhibit A.

 

11.Policies and Guidelines. The Employee undertakes to abide by and at all times
be in compliance with the policies, guidelines and regulations which are and
shall be established by the Company.

 

12.General. Headings in this Agreement are included for reference purposes only
and are not to be used in interpreting this Agreement. The exhibits to this
Agreement constitute an integral part thereof. Subject to applicable law, no
collective bargaining agreement will apply to the relationship between the
parties, whether such agreement was signed among the government, the General
Federation of Labor and Employers organizations, or any of such parties, or
whether signed by others, in relation to the field or fields of the business of
the Company or in relation to the position held by or the profession of the
Employee. No failure, delay of forbearance of either party in exercising any
power or right hereunder will in any way restrict or diminish such party’s
rights and powers under this Agreement, or operate as a waiver of any breach or
nonperformance by either party of any terms or conditions hereof. In the event
it is determined under any applicable law that a certain provision set forth in
this Agreement is invalid or unenforceable, such determination will not affect
the remaining provisions of this Agreement unless the business purpose of this
Agreement is substantially frustrated thereby. This Agreement constitutes the
entire understanding and agreement between the parties, supersedes any and all
prior discussions, agreements and correspondence with regard to the subject
matter hereof, and may not be amended, modified or supplemented in any respect,
except by a subsequent writing executed by both parties. The Employee
acknowledges and confirms that all terms of Employee’s employment are personal
and confidential, and undertakes to keep such terms in confidence and refrain
from disclosing such terms to any third party.

 

 

- 4 -

 

The Employee acknowledges that this Agreement, together with the Exhibits
thereto, constitutes a due notice to the Employee of the terms of employment, as
required under law.

 

העובדת מצהירה בזאת, כי השפה האנגלית מוכרת לה ואינה זקוק לתרגום לשפה אחרת וכי
קראה והבינה את כל האמור בהסכם זה על נספחיו.

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 



One World Cannabis Ltd.   Oron Yacoby Zeevi /s/         By:

Mordechai Bignitz /s/



  Signature Title: CEO    

 

 

 

- 5 -

 

Exhibit A to Personal Employment Agreement

 

Employee Name Oron Yacoby Zeevi, ID# 056738511     Address 204 Hanarkisim,
Bitsaron, Israel     Position Chief Scientific Officer     Under the Direction
CEO     Start Date February 18, 2018     Scope of Employment The scope of
employment shall be 2 days a week, on such days and times as shall be
coordinated between the Company and the Employee from time to time.     Prior
Notice One month. However, during the first three months of employment the
notice period shall be the minimum notice period under applicable law.    
Salary (NIS) The Employee shall be entitled to a gross monthly salary of NIS
18,750 (the “Base Salary”). In addition, in consideration for overtime hours
that the Employee may work during the month the Employee shall receive a global
payment of NIS 6,250 per month (the “Global Overtime Compensation”, and together
with the Base Salary, the “Salary”). The Global Overtime Compensation has been
determined based on Company’s estimation of the average of overtime hours per
month that the Employee’s position may require.     Annual Vacation Days 24
annual vacation days for a full time position, as shall be adjusted for the
actual scope of employment. Employee may accumulate at any time unused vacation
days in the aggregate number equal to no more than twice the number of the
annual vacation days he is entitled to receive.     Cellular Phone Company shall
reimburse Employee for expenses related to use of cellular phone in accordance
with a company policy in that respect, as may be changed from time to time,
subject to the submission by the Employee of applicable invoices.    
Transportation The employee will be entitled to payment for transportation from
and to work in the amount of NIS 300 per month.     Options

The Company shall recommend the Board of Directors of its parent company, OWC
Pharmaceutical Research Corp. (the “Board” and “Parent”, respectively) to grant
the Employee options (the “Options”) to purchase up to 1,500,000 shares of
Common Stock of the Parent (as may be adjusted due to stock split, reverse stock
split and the like), under the Parent’s stock incentive plan (the “Plan”). The
grant of the Options shall be subject to the approval of the Board, at its sole
discretion. The Options shall vest over a 3-year period from the vesting start
date determined by the Board (which shall not be earlier than the Start Date),
such that 500,000 Options shall vest upon the one year anniversary of the Start
Date and the remaining Options shall vest in eight equal installments at the end
of each 3-month period thereafter, in each case, provided that the Employee
continues to be employed by the Company at the applicable date of vesting.
Additional conditions for exercise may apply. The exercise price per share of
the Options shall be determined by the Board. The Options shall be subject to
the terms of the Plan and their grant shall further be subject to the signing by
the Employee of an applicable option agreement and such other grant documents in
the forms provided by the Company. Upon cessation of Employee’s employment, any
unvested portion of the Option shall immediately expire and any vested portion
may be exercisable in the manner and for the period as shall be specified in the
grant documents to be provided by the Company.

 

All tax consequences arising from the grant, exercise of the Options or the
payment of the exercise price of the Options shall be borne solely by the
Employee and the Company and/or Parent shall withhold taxes according to the
requirements under the applicable laws, rules, and regulations, including
withholding taxes at source, all as shall be detailed in the Plan and/or an
option grant agreement to be executed between the parties.



 

 

- 6 -

 

Exhibit B to Personal Employment Agreement

 

Proprietary Information, Confidentiality and Non-Competition Agreement

 

between the Employee and One World Cannabis Ltd.

 

 

  Employee’s Name Oron Yacoby Zeevi

 

 

1.Capitalized terms herein will have the meanings given to them in the Personal
Employment Agreement to which this Exhibit is attached (the “Agreement”). The
term Company will include also all subsidiaries and affiliates of the Company,
as applicable, which are deemed third party beneficiaries of this Agreement. The
Employee’s obligations and the Company’s rights under this Exhibit will apply as
of the beginning of the engagement between the Company and the Employee,
regardless of the Start Date or the date of execution of the Agreement or this
Exhibit.

 

Confidentiality; Proprietary Information

 

2.The Employee acknowledges and agrees that Employee may have access to
confidential and proprietary information concerning the business and financial
activities of the Company, including without limitation information relating to
the Company’s research and development activities, investments, properties,
employees, marketing plans, customers, suppliers, trade secrets, test results,
processes, data, know-how, improvements, inventions, techniques, intellectual
property and products (actual or planned). Such information, whether
documentary, written, oral or computer generated, will be referred to as
“Proprietary Information”. However, Proprietary Information will exclude
information that Employee can demonstrate (i) was known to Employee prior to
Employee’s association with the Company (except if related in any way to the
Company, including without limitation to the Company’s current and/or
contemplated business, services, products and/or activities); or (ii) is or will
become part of the public knowledge except as a result of the breach of the
Agreement or this Exhibit by the Employee.

 

3.The Employee recognizes that the Company may receive confidential or
proprietary information from third parties, subject to a duty on the Company’s
part to maintain the confidentiality of such information and to use it only for
certain limited purposes. In connection with such duties, such information will
be deemed Proprietary Information hereunder, mutatis mutandis. The Employee will
not, during his/her employment with the Company, improperly use or disclose any
proprietary information or trade secrets of any former or concurrent employer or
other person or entity and will not bring onto the premises of the Company any
unpublished document or proprietary information belonging to any such employer,
person or entity unless consented to in writing by such employer, person or
entity.

 

4.The Employee agrees that all Proprietary Information and any patents,
trademarks, copyrights and other intellectual property and ownership rights in
connection therewith are and will be the sole property of the Company and its
assigns. At all times, during Employee’s engagement by the Company and
thereafter, the Employee will keep in confidence and trust all Proprietary
Information and will not use or disclose Proprietary Information or anything
relating to it without the written consent of the Company, except as may be
necessary in the ordinary course of performing Employee’s duties under the
Agreement.

 

5.Upon termination of the Employee’s employment with the Company, the Employee
will promptly deliver to the Company all documents and materials of any nature
pertaining to Employee’s work with the Company, and will not retain any
documents or materials or copies thereof containing any Proprietary Information.

 



 

- 7 -

 

For the avoidance of doubt, Employee’s undertakings set forth in Sections 2-5
shall remain in full force and effect after termination of the Agreement (for
any reason whatsoever) or any renewal thereof.

 

Disclosure and Assignment of Inventions

 

6.From and after the date the Employee first became employed by the Company, the
Employee undertakes and covenants that the Employee will promptly disclose in
confidence to the Company all inventions, improvements, developments, original
works of authorship, designs, concepts, techniques, methods, systems, processes,
know how, computer software programs, databases, mask works, trade secrets,
discoveries and any other intellectual creations that are related to the
Company’s Field of Business (“Inventions”), whether or not patentable,
copyrightable or protectable as trade secrets, that are made or conceived or
first reduced to practice or created by Employee, either alone or jointly with
others during the course of or in connection with Employee’s employment with the
Company. The Employee undertakes not to disclose to the Company any confidential
information of any third party and not to make any use of any intellectual
property rights of any third party in the framework of the Employee’s employment
by the Company.

 

7.Without derogating from applicable law, the Employee agrees that all
Inventions, whether or not patentable, copyrightable or protectable as trade
secrets, that are made or conceived or first reduced to practice or created by
Employee, either alone or jointly with others, during the course of or in
connection with Employee’s employment with the Company that: (a) are developed
in whole or in part on Company’s time or using equipment, supplies, facilities,
resources or Proprietary Information of the Company, (b) result from or are
suggested by any task assigned to Employee or any work performed by the Employee
for or on behalf of the Company or by the scope of Employee’s duties and
responsibilities with Company, or (c) relate to the Field of Business (as
defined in the Agreement), will be the sole and exclusive property of the
Company and the Employee will have no rights in or thereto (“Company
Inventions”).

 

8.The Employee has listed below in this Section 8 a complete list of all
inventions to which he claims ownerships (the “Prior Inventions”) and that the
Employee desires to remove from the operation of this Exhibit, and acknowledges
and agrees that such list is complete. If no such list is attached to this
Exhibit, the Employee represents that he has no such Inventions at the time of
signing this Agreement. The Prior Inventions, if any, patented or unpatented,
are excluded from the scope of this Exhibit. If, in the course of employment
with the Company, the Employee incorporates a Prior Invention into a Company
product, process or machine, the Company is hereby granted and shall have a
nonexclusive, royalty-free, irrevocable, perpetual, worldwide license (with
rights to sublicense through multiple tiers of sublicensees) to make, have made,
modify, use and sell such Prior Invention. Notwithstanding the foregoing, the
Employee agrees that the Employee will not incorporate, or permit to be
incorporated, Prior Inventions in any Company Inventions without the Company’s
prior written consent. The Employee hereby represents and undertakes that none
of his/her previous employers or any entity with whom the Employee was engaged,
has any rights in the Inventions or Prior Inventions and such employment with
the Company will not grant any of them any right in the results of the
Employee’s work.

 

Prior Inventions: [fill-in, if any.]

 

_____ Extractions and derivatives thereof from medicinal plants, excluding
cannabis, for medical uses;

 

Production of CBG; Formulations of CBG; Medical uses of CBG;

 

Formulations for the sub-cutaneous and transdermal delivery of drugs;

 



 

- 8 -

 

9.The Employee hereby irrevocably transfers and assigns to the Company, without
further compensation, all worldwide patents, patent applications, copyrights,
mask works, trade secrets and other intellectual property rights in any Company
Invention, and waives any and all moral rights that Employee may have in or with
respect to any Company Invention related only to the scope of work with the
company and its field of business. The Employee hereby irrevocably,
unconditionally and expressly waives any right and/or claim to any consideration
or compensation whatsoever with regard to the Company Inventions and the
assignment, use or commercialization thereof, including without limitation any
royalty payment and other payment with respect thereto (and including without
limitation under Section 134 of the Israeli Patent Law, 1967). The Employee
agrees and understands that the Salary (set forth in Exhibit A) includes
adequate compensation for any transfer or assignment made by the Employee, if
any, pursuant to this Section 9.

 

The Employee agrees to assist the Company, at the Company’s expense, in every
proper way to obtain for the Company and enforce patents, copyrights, mask work
rights, and other legal protections for the Company’s Inventions in any and all
countries. The Employee will execute any documents that the Company may
reasonably request for use in obtaining or enforcing such patents, copyrights,
mask work rights, trade secrets and other legal protections. Such obligation
will continue beyond the termination of the Employee’s employment with the
Company. The Employee hereby irrevocably designates and appoints the Company and
its officers and agents as the Employee’s agent and attorney in fact, coupled
with an interest to act for and on Employee’s behalf and in Employee’s stead to
execute and file any document needed to apply for or prosecute any patent,
copyright, trademark, trade secret, any applications regarding same or any other
right or protection relating to any Proprietary Information (including Company
Inventions), and to do all other lawfully permitted acts to further the
prosecution and issuance of patents, copyrights, trademarks, trade secrets or
any other right or protection relating to any Proprietary Information (including
Company Inventions), with the same legal force and effect as if executed by the
Employee.

 

Non-Competition; Non-Solicitation

 

10.Employee agrees and understands that the Employee’s Salary (set forth in
Exhibit A) includes adequate compensation for his/her undertakings under this
Section 10. Therefore, in order to enable the Company to effectively protect its
Proprietary Information, the Employee undertakes that, so long as Employee is
employed by the Company and for a period of twelve (12) months thereafter, the
Employee will not, directly or indirectly, as owner, employee, agent, or in any
capacity whatsoever engage in, become financially interested in, be employed by,
render services or assists to, or have any connection with, any person,
corporation, business or venture that is engaged in any activities involving
services, products, information, processes, technology or equipment that are
competitive to those of the Company in the Field of Business; provided, however,
that Employee may own securities of any publicly traded corporation in an amount
not to exceed three percent of any class of stock or securities of such company,
and so long as Employee has no active role in such corporation in any capacity.

 

11.The Employee agrees and undertakes that during the period of Employee’s
employment and for a period of twelve (12) months thereafter, the Employee will
not, directly or indirectly, including personally or in any business in which
Employee is an officer, director or shareholder, for any purpose or in any place
solicit (i) for employment any person employed by the Company (or retained by
the Company as a consultant, if such consultant is prevented thereby from
continuing to render its services to the Company in the manner provided
immediately before) on the date of such termination or during the preceding
twelve (12) months, and (ii) the business of any customer of the Company for the
purpose of offering services or products which compete with the services or
products supplied to such customer by the Company.

 

Reasonableness of Protective Covenants; Remedies for Breach

 

12.Insofar as the protective covenants set forth in this Exhibit are concerned,
the Employee specifically acknowledges, stipulates and agrees as follows: (i)
the protective covenants are reasonable and necessary to protect the goodwill,
property and Proprietary Information of the Company, and the operations and
business of the Company; and (ii) the time duration of the protective covenants
is reasonable and necessary to protect the goodwill and the operations and
business of Company, and does not impose a greater restrain than is necessary to
protect the goodwill or other business interests of the Company. Nevertheless,
if any term contained in this Exhibit B will for any reason be held to be
excessively broad with regard to time, geographic scope or activity, such term
will be construed in a manner to enable it to be enforced to the extent
compatible with applicable law.

 



 

- 9 -

 

13.The Employee acknowledges that the legal remedies for breach of the
provisions of this Exhibit may be found inadequate and therefore agrees that, in
addition to all of the remedies available to the Company in the event of a
breach or a threatened breach of any of such provisions, the Company may also,
in addition to any other remedies which may be available under applicable law,
obtain temporary, preliminary and permanent injunctions against any and all such
actions.

 

14.The Employee recognizes and agrees: (i) that this Exhibit is necessary and
essential to protect the business of the Company and to realize and derive all
the benefits, rights and expectations of conducting the Company’s business; (ii)
that the area and duration of the protective covenants contained herein are in
all things reasonable; and (iii) that good and valuable consideration exists
under the Agreement, for the Employee’s agreement to be bound by the provisions
of this Exhibit.

 

IN WITNESS WHEREOF the Employee has signed this Proprietary Information,
Confidentiality and Non-Competition Agreement as of the date first hereinabove
set forth.

 

 

Oron Yacoby Zeevi /s/

 

 

- 10 -

 

[ex10-21_001.jpg]

 

 

 

 